Name: Council Decision 2008/901/CFSP of 2Ã December 2008 concerning an independent international fact-finding mission on the conflict in Georgia
 Type: Decision
 Subject Matter: world organisations;  EU finance;  international security;  Europe;  European construction
 Date Published: 2008-12-03

 3.12.2008 EN Official Journal of the European Union L 323/66 COUNCIL DECISION 2008/901/CFSP of 2 December 2008 concerning an independent international fact-finding mission on the conflict in Georgia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 13(3) and Article 23(1) thereof, Whereas: (1) On 1 September 2008, the European Council stated that the European Union is ready to commit itself to support every effort to secure a peaceful and lasting solution to the conflicts in Georgia, and that it is ready to support confidence-building measures. (2) On 15 September 2008, the Council supported the idea of an independent international inquiry into the conflict in Georgia. (3) Ms Heidi TAGLIAVINI should be appointed as head of this fact-finding mission, HAS DECIDED AS FOLLOWS: Article 1 Head of the independent international fact-finding mission and terms of reference 1. Ms Heidi TAGLIAVINI is hereby appointed head of the independent international fact-finding mission on the conflict in Georgia, hereinafter the fact-finding mission, for the period from 2 December 2008 to 31 July 2009. 2. The aim of the fact-finding mission shall be to investigate the origins and the course of the conflict in Georgia, including with regard to international law (1), humanitarian law and human rights, and the accusations made in that context (2). The geographical scope and time span of the investigation will be sufficiently broad to determine all the possible causes of the conflict. The results of the investigation will be presented to the parties to the conflict, and to the Council, the Organisation for Security and Cooperation in Europe (OSCE) and the United Nations (UN), in the form of a report. 3. The head of the fact-finding mission shall be responsible for the implementation of the fact-finding mission. She shall determine, in complete independence, the procedures and working methods of the fact-finding mission, and the content of the report referred to in paragraph 2. Article 2 Financing 1. The financial reference amount intended to cover the expenditure related to the implementation of the fact-finding mission shall be EUR 1 600 000 for the period from 2 December 2008 to 31 July 2009. 2. The expenditure financed by the amount stipulated in paragraph 1 shall be eligible as from 2 December 2008. 3. The expenditure shall be managed in accordance with the rules and procedures applicable to the general budget of the European Communities. The management of the expenditure shall be subject to a contract between the head of the fact-finding mission and the Commission. 4. The head of the fact-finding mission shall be accountable to the Commission for all expenditure. Article 3 Composition of the fact-finding mission The composition of the fact-finding mission shall be decided by the head of mission. It shall comprise recognised experts, in particular lawyers, historians, military staff and human rights experts. Article 4 Assessment The implementation of this Decision shall be reviewed by the Council before 31 July 2009. Article 5 Entry into effect and expiry This Decision shall take effect on the day of its adoption. It shall expire on 31 July 2009. Article 6 Publication This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 2 December 2008. For the Council The President C. LAGARDE (1) Including the Helsinki Final Act. (2) Including allegations of war crimes.